276 P.3d 285 (2012)
249 Or. App. 523
In the Matter of E.B., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
E.B., Appellant.
A148932; 110565728.
Court of Appeals of Oregon.
Submitted March 2, 2012.
Decided April 25, 2012.
Garrett A. Richardson and Multnomah Defenders, Inc., filed the brief for appellant.
John R. Kroger, Attorney General, Anna M. Joyce, Solicitor General, and Justice J. Rillera, Assistant Attorney General, filed the brief for respondent.
Before ORTEGA, Presiding Judge, and BREWER, Judge, and SERCOMBE, Judge.
PER CURIAM.
Appellant seeks reversal of the trial court's judgment committing her as a mentally ill person for a period not to exceed 180 days. ORS 426.130. She contends that the trial court erred in concluding that she is unable to provide for her basic needs as the result of a mental disorder. See ORS 426.005(1). The state concedes that the record does not contain legally sufficient evidence to support the involuntary commitment and that the trial court's judgment should be reversed. We agree, accept the state's concession, and reverse.
Reversed.